Pee Ctteiam.
The writ brings before us an award in a compensation ease. There is no doubt that petitioner’s decedent met with an accident arising out of and in the course of his employment. But it is urged before us that there is no evidence to support the finding of the bureau and the Court of Common Pleas that his death was the result of the accident. The deceased suffered an injury to his leg January 7th, 1929. He died February 9th, 1931, due to an embolism. One of the physicians testified that an embolism, or fragment from the clot, which in his judgment came from the area of injury, lodged near some terminal vessel in the lung, causing death, which was a result of pulmonary thrombosis or embolism. Another that the deceased on the day of his death complained of more severe pains than usual in the injured leg, he was helped to bed, his shoe removed and his leg rubbed; he then complained of pain in the heart area. The pain in the leg ceased. Deatt he attributed to an embolism. A third physician gave corroborative testimony.
The defense offered medical testimony to the contrary. Two doctors attributing death to an independent cause and a third did not know the cause.
*4The commissioner heard all the testimony. We cannot say that there was no testimony to support the bureau’s findings. Hor does it seem to us that its findings, or those of the Court of Common Pleas were the result of guess or speculation, but on the contrary we think they were supported by the proofs, even if we were not aware of the rule, that two concurring findings by independent tribunals will not be lightly disturbed.
The writ will be dismissed.